Citation Nr: 1549835	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with right leg radiculopathy (low back disability), to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the San Antonio satellite office of the Houston RO.  A transcript has been incorporated into the record.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issue was remanded in May 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's current low back disability is as likely as not aggravated by service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.3159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his low back disability is secondary to service, to include his service-connected right foot disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.

Service treatment records (STRs) show that the Veteran was diagnosed with slight scoliosis of the thoracic spine in February 1961.  He was treated on July 27, 1961 for pain on tip of sacrum after sitting for a long time and reported a history of recurrent lumbosacral pain.  There was no other abnormality seen on imaging.  (See June 24, 1961 STR).  In 1967, the Veteran complained of low back strain and was treated for several recurrent strains where he was prescribed rest and medication.  The Veteran's diagnosis was ureteral calculus passed spontaneous.  (See clinical records cover sheet hospitalization April 4, 1969 and February 6-8 for urethral stone).  He also had recurrent renal stones on March 30, 1971.  He was admitted for right flank pain with an assessment of urethral calculus.
      
The Veteran was also seen for pain in the lumbar region on January 4, 1978.  In July 1978, he was seen for complaints of back pain after bending over.  His spine was within normal limits and the assessment was mechanical low back pain.  X-rays showed minimal lumbar scoliosis with the concavity towards the left.  There was no fracture or destructive lesion seen and the intervertebral disc spaces were well maintained.  The Veteran reported recurrent back pain since 1975 with no known injuries and pain occurring occasionally with certain movements.  The Veteran's retirement examination dated in September 1980 showed clinical evaluation of the spine to be normal.  On his Report of Medical History, the Veteran reported recurrent back pain.

At his June 1981 VA examination, the Veteran reported developing low back pain many years ago but with unknown origin.  He reported experiencing aching in his back.  The examination of the thoracic spine showed a very slight right dorsal scoliosis with reduced motion accompanied by pain.  Examination of the low back showed some reduced motion with pulling sensation behind the knees.  The diagnosis noted that there may be a minute osteophyte on the superior rim of the body of L-5 and possible slight narrowing of the lumbosacral interspace; mild left dorsal scoliosis, asymptomatic.

In December 1981, the Veteran complained of mild lower back pain with no renal stone.  In February 1982, he presented to the clinic with left upper shoulder pain between C-6 and D-5.  Thoracic films x-ray reported mild DDD on October 10, 1997 and October 17, 1994 for the spine.  The Veteran was diagnosed with the left upper back with hyperuricemia and acid peptic syndrome.  He was treated for lumbar strain in April 2001.  On November 19, 2008, he had L2-L5 spinal stenosis and operative procedure L2-L5, posterior lateral arthrodesis and lumbar laminectomies.  This was performed secondary to degenerative changes of the lumbar spine with status post (s/p) left nephrectomy.  The etiology of the lumbar spine was spinal stenosis.

An October 2009 VA treatment record reflects that he was treated for neuropathy which caused him to have unstable walking.

The Veteran underwent a September 2013 VA examination, the examiner reported that the DDD spinal stenosis was a result of degenerative changes in the lumbar spine and that these changes were related to age and not an injury or abnormal gait.  The examiner also noted that he did not have an abnormal gait at that time.  Based on a review of the claims file, the examiner opined that the condition was less likely than not (less than 50 percent probability) attributable to his period of active service, including by way of aggravation by the proximately service-connected residuals of fractures of the right toes.  The examiner concluded that the disability was an age-related degenerative phenomenon.  He stated that lumbar spinal stenosis (LSS) can be caused by a variety of congenital or acquired conditions.  The most common cause was degenerative spondylosis, which typically affected individuals over the age of sixty years.  An addendum report, dated October 11, 2013, reiterated his opinion.

A July 2015 VA examination (done by the same examiner Levon Clark, P.A., who rendered the 2013 addendum) diagnosed the Veteran with S/P laminectomy with hardware fusion L2 to L5 with scoliotic curve advanced DDD with no radiculopathy and residuals of spinal stenosis.  The examiner noted that the Veteran was seen on February 15, 1961 where via x-ray there was slight scoliosis of the thoracic spine.  An August 2015 x-ray reflects status: 1) post L2-S1 posterior spinal fusion with posterior spinal decompression from L2-S1 levels with no acute hardware complication; 2) moderate to severe multi-level DDD; no spinal canal stenosis; mild right L5-S1 neuroforaminal narrowing; and 3) prominent right lateral osteophytes at L5-S1 that may cause encroachment upon the left extraforaminal nerve root.  The examiner stated that the Veteran's history suggested spinal stenosis from his surgical procedure and that this condition existed after many years of service as a process of aging ("senescence").  He reasoned that the imaging in 2013 reflected peri-hardware lucency along the transpedicular screws at multiple levels which was suggestive of loosening.  He opined that the current lumbar spine condition was secondary to spinal stenosis and not his service.  He also stated that the current surgical procedure was not caused by or the result of active duty.

The above VA examiner rendered a negative opinion as to etiology; however, the VA examiner's conclusions and underlying rationale have been expressed in sufficient terms to warrant the application of the benefit-of-the-doubt doctrine.  The information provided by the examiner noted that the Veteran was diagnosed with spinal scoliosis in service; the STRs reflect that he was diagnosed with spinal scoliosis in service in 1961; and the VA examiner opined that the current lumbar spine condition was secondary to spinal stenosis.  He further supported his reasoning with an extensive rationale and cited to pub med articles, which indicated that scoliosis can either be idiopathic (pediatric/preexisting), degenerative (meaning from age), or post-surgical and that idiopathic scoliosis can morph into degenerative scoliosis when aggravated by daily activities of living.  Further, idiopathic scoliosis may contribute significantly to the presentation of lumbar stenosis.  The Veteran served over 22 years in service.  The Board finds that it is as least likely as not that the Veteran's low back disability was aggravated by his diagnosed scoliosis in service and his service of over two decades.

His service entrance examination in July 1958 reflects only a right pelvic tilt with no other abnormality.  Accordingly, the Board will presume the Veteran was sound at service entrance.  Otherwise, there is not clear and unmistakable evidence of a preexisting low back disability.  Consequently, the presumption of soundness is not rebutted.

On balance, the Board finds that the evidence of record supports the conclusion that the Veteran's low back disability is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a low back disability.


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


